DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0011], 15th line, replace “Example1” with “Examples”.
In paragraph [0022], 2nd line, replace “casing” with “casting”.
In paragraph [0031], 7th line, replace “staring” with “starting”.
In paragraph [0032], 7th line, replace “staring” with “starting”.
In paragraph [0037], 3rd line, replace “Example1” with “Examples”.
Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
In claim 1, 7th line, add “a” before “lower side”.
In claim 2, 2nd line, add “an” before “outer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the inclusions" in the 6th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 204842961 U, of which a complete copy of the Chinese document with a machine translation is provided with this Office Action.

a nozzle body having an intake hole (305) through which the molten metal is taken in and which is formed in a lateral surface of the nozzle body; and
a flange portion (301) on a lower side of the intake hole (305) and projecting beyond the nozzle body.
As for the intended use limitation “in vertical upwards continuous casting”, the nozzle of CN ‘961 not only would be capable of being used in vertical upwards continuous casting (since CN ‘961 expressly discloses that the nozzle is used in vertical continuous casting), but also would not be limited to the function it performs.  Moreover, a continuous casting apparatus and process of its use do not impart additional structural features to the claimed “nozzle”, since patentability of the claimed nozzle must be distinguished by structure rather than function.  See MPEP 2114.
Regarding claim 2, the flange portion (301) is formed along an outer peripheral side of the nozzle body (see Figure 1).
Regarding claim 3, the flange portion (301) includes outer edge wall (304) formed at an outer peripheral edge of the flange portion (301) and vertically rising (oriented) in a fashion coming closer to the intake hole (305), as shown in Figure 1.
Regarding claim 5, the flange portion (301) is a cap member formed at a tip of the nozzle body (see Figure 1).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-262450 A, of which a complete copy of the Japanese document with a machine translation was provided with the Information Disclosure Statement dated November 18, 2020, and further in view of CN 204842961 U.
Regarding claims 7-9, JP ‘450 discloses an apparatus and method of vertical upwards continuous casting for casting a cast product by pulling up a molten metal (abstract; paragraphs [0001]-[0003] of machine translation; and Figures 1-3), in which the continuous casting apparatus and method comprise the following structural features and process steps:
providing a storage section for storing the molten metal (see Figures 1 and 3);
providing an inclusion removal unit to carry out an inclusion removal step with inert gas (addition of N2 into the storage section via a pressure control valve (3) shown in Figures 1 and 3) so that molten metal is forced to flow upward into a nozzle (7) placed into the storage section as a casting step while avoiding any potential flow of floating inclusions into the nozzle (7), as shown in Figures 1 and 2; and
providing a cooling unit (14) disposed above the nozzle (7) and quenching the molten metal as it is drawn up in the nozzle (7), as shown in Figure 1.
JP ‘450 fails to teach the nozzle (as claimed in applicants’ claim 1) with side holes and a flange on the lower side.
However, CN ‘961 discloses a nozzle body having an intake hole (305) through which the molten metal is taken in and which is formed in a lateral surface of the nozzle 
Therefore, it would have been obvious to one of ordinary skill in the art to include the nozzle structure of CN ‘961 to replace the nozzle disclosed by JP ‘450, in order to avoid secondary oxidation (CN ‘961; abstract).
Regarding claim 10, the combined teachings of CN ‘961 and JP ‘450 are silent regarding the claimed types of molten metals and molten metal (copper-based) alloys to be cast.  However, it would have been obvious to one of ordinary skill in the art to provide any type of molten metal to cast into a cast metal product, since it would depend on the design choice of the final product.  Regarding the use of one or more of various types of molten metals and molten metal alloys to make corresponding cast products, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest a nozzle that includes all structural .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  US 3,578,064 is also cited in PTO-892 as related art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        February 17, 2021